Exhibit 10.1

ALLEGHANY CORPORATION

AMENDED AND RESTATED 2010 DIRECTORS’ STOCK PLAN

1. PURPOSE. This Alleghany Corporation Amended and Restated 2010 Directors’
Stock Plan (the “Plan”) has been adopted by the Board of Directors (the “Board”)
of Alleghany Corporation (the “Company”). The Plan constitutes an amendment,
restatement and continuation of the Alleghany Corporation 2010 Directors’ Stock
Plan, as it existed prior to this amendment and restatement. The purpose of the
Plan is to advance the interests of the Company and its stockholders by
attracting and retaining highly qualified individuals to serve as members of the
Board who are not employees of the Company or any of its subsidiaries, and to
encourage them to increase their stock ownership in order to promote long-term
stockholder value through ownership of the common stock, $1.00 par value, of the
Company (“Common Stock”). The purpose of the Plan will be accomplished through
the grant of shares of Common Stock subject to the potential forfeiture and
restrictions on transfer in Section 5 (“Restricted Stock”), notional units of
measurement, each equivalent to one share of Common Stock (“Restricted Stock
Units”) or options to purchase shares of Common Stock (each, an “Option”) or any
combination thereof pursuant to the terms hereof.

2. ADMINISTRATION. The Plan shall be administered by the Board. The Board shall
have all the powers vested in it by the terms of the Plan, such powers to
include, without limitation, the authority (within the limitations described
herein) to construe the Plan, to determine all questions arising thereunder and,
subject to the provisions of the Plan, to adopt and amend such rules and
regulations for the administration of the Plan as it may deem desirable. Any
decision of the Board in the administration of the Plan shall be final and
conclusive. The Board may authorize any one or more of its members or any
officer of the Company to exercise the Board’s power over the day-to-day
administration of the Plan, including executing and delivering documents on
behalf of the Company.

3. ANNUAL EQUITY GRANTS. Each year, as of the first business day following the
conclusion of the Company’s annual meeting of stockholders (the “Annual
Meeting”), each individual who was elected, reelected or continues as a member
of the Board and who is not an employee of the Company or any subsidiary (a
“Non-Employee Director”) shall automatically be granted either (x) such number
of shares of Restricted Stock equal to $130,000 divided by the 30-Day Average
Value (as defined below) of one share of Common Stock on the grant date or
(y) if elected by the Non-Employee Director in accordance with Section 6(a),
such number of Restricted Stock Units equal to $130,000 divided by the 30-Day
Average Value of one share of Common Stock on the grant date, subject to payment
as provided in Section 6. “30-Day Average Value” shall mean, with respect to any
date, the average of the closing sales prices of the Common Stock on the 30 days
preceding the grant date as reported on the stock exchange or market on which
the Common Stock is primarily traded. In the event that an individual is
appointed as a member of the Board after an Annual Meeting and at such time is a
Non-Employee Director (an “Appointed Director”), such Appointed Director shall
automatically be granted Restricted Stock (or if elected by such Appointed
Director as provided herein, Restricted Stock Units) as of the date he is
appointed to the Board (the “Appointment Date”), as to that number of whole
shares of Restricted Stock or Restricted Stock Units (with any fractional share
rounded up) as is equal to (a) the number of shares of Restricted Stock or
Restricted Stock Units that would have been granted pursuant to the applicable
award that the Appointed Director would have received had he been elected at the
immediately preceding Annual Meeting (as such number was adjusted pursuant to
Section 8 hereof since the immediately preceding Annual Meeting), times (b) the
ratio which the number of days from the Appointment Date until the next Annual
Meeting bears to 365.

4. OPTIONS.

(a) Any Option granted under the Plan shall be evidenced by an agreement (an
“Option Agreement”) which shall entitle the holder to purchase during its term
the Common Stock subject to the Option at an exercise price per share equal to
the Fair Market Value (as defined below) of Common Stock on the date such Option
is granted. The term of any Option shall be determined by the Board, but in no
event shall any Option be exercisable more than ten years after the date the
Option is granted. The term “Fair Market Value” shall mean, with respect to any
date, the average of the high and the low sales prices

 

1



--------------------------------------------------------------------------------

of Common Stock on that date, as reported on the New York Stock Exchange
Composite Transactions Tape or, if no sales of Common Stock are reported on the
New York Stock Exchange Composite Transactions Tape on that date, the average
prices on the last preceding date on which sales of Common Stock were reported
on the New York Stock Exchange Composite Transactions Tape.

(b) No Option shall be exercisable before the expiration of one year from the
date the Option is granted and may be exercised during its term as follows:
one-third (33 1/3 percent) of the total number of shares of Common Stock covered
by the Option shall become exercisable on each of the first three anniversaries
of the date the Option is granted; provided that in the case of an Option
granted to an Appointed Director upon his appointment, the periods to determine
when the Option shall not be or may be exercised shall be measured from the
first business day that followed the Annual Meeting that immediately preceded
his appointment rather than from the date such Option was granted.
Notwithstanding the foregoing, if the Non-Employee Director resigns as a
director prior to the date of the Company’s next succeeding Annual Meeting
following the date the Option is granted (the “Next Annual Meeting”), the Option
shall terminate and be forfeited simultaneously with his resignation, and if the
Non-Employee Director ceases to be a director prior to the Next Annual Meeting
for any reason other than resignation prior to the Next Annual Meeting, the
Option shall automatically become immediately exercisable in full. Except as
otherwise provided herein, if any Non-Employee Director shall cease to be a
director for reasons other than death while holding an Option that has not
terminated or expired and has not been fully exercised, such Non-Employee
Director (or his permitted transferees) at any time within one year of the date
he ceased to be a director but not thereafter (and in no event after the Option
has expired), may exercise the Option with respect to any shares of Common Stock
as to which he has not exercised the Option on the date he ceased to be a
director, and if any Non-Employee Director to whom an Option has been granted
shall die while holding an Option (or while the Non-Employee Director’s
permitted transferees are holding such Option) that has not been fully
exercised, his executor, administrator, heirs, distributes or permitted
transferees, as the case may be, at any time within one year of the date of such
Non-Employee Director’s death but not thereafter (and in no event after the
Option has expired) may exercise the Option with respect to any shares of Common
Stock as to which the Non-Employee Director could have exercised the Option at
the time of his death. Notwithstanding the foregoing, if a Non-Employee Director
ceases to serve as a director after the Annual Meeting on or next following the
date that the Non-Employee Director attains age 72, the Non-Employee Director
(or his permitted transferees or in the event of his death, his executors,
administrators, heirs or distributees, as the case may be), may exercise the
Option with respect to any shares of Common Stock as to which the Non-Employee
Director could have exercised the Option at the time he ceased to be a director
at any time during the remaining term of the Option (but in no event after the
Option has expired).

(c) Payment in full of the exercise price for the Common Stock acquired upon
exercise of an Option shall be due at the time the Option is exercised, with
such payment being made in cash, by tendering shares of Common Stock already
owned by the person exercising the Option and having a Fair Market Value on the
date of exercise equal to the exercise price applicable to the shares of Common
Stock being acquired upon exercise of the Option or by any combination thereof
in accordance with such procedures as may be established by the Board. In
addition, the Board may permit the payment of the exercise price upon exercise
of the Option by allowing the Non-Employee Director to direct the Company to
withhold that number of shares of Common Stock that would be acquired upon
exercise of the Option having a Fair Market Value on the date of exercise equal
to the exercise price applicable to the shares of Common Stock being acquired
upon exercise of the Option.

(d) Option Agreements shall be in such form as the Board may from time to time
approve, and the provisions governing Options need not be the same with respect
to each Non-Employee Director. Option Agreements shall be subject to the terms
and conditions set forth in this Plan and may contain such additional terms and
conditions, not inconsistent with the provisions of this Plan, as the Board
shall deem desirable. The Board may amend the terms of any Option Agreement,
prospectively or retroactively, but no such amendment shall materially and
adversely affect any right of any Non-Employee Director without his consent.
Except as provided in Section 8, the Board shall not have the authority to
cancel any outstanding Option and issue a new Option in its place with a lower
exercise price.

 

2



--------------------------------------------------------------------------------

(e) A Non-Employee Director to whom an Option is granted (and any person
succeeding to such Non-Employee Director’s rights pursuant to the Plan) shall
have no rights as a stockholder with respect to any shares of Common Stock
issuable pursuant to any such Option until the date of the issuance of a stock
certificate to him for such shares. Except as provided in Section 8, no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities or other property)
for which the record date is prior to the date such stock certificate is issued.

(f) No Option or any right or interest therein shall be assignable or
transferable except, in the event of the Non-Employee Director’s death, by will
or the laws of descent and distribution. Notwithstanding the foregoing, the
Board may, in its discretion, provide that an Option may be transferable,
without consideration, to a Non-Employee Director’s immediate family members
(i.e., children, grandchildren or spouse), to trusts for the benefit of such
immediate family members and to partnerships or limited liability companies in
which the only partners or members, as the case may be, are the Non-Employee
Director and the Non-Employee Director’s immediate family members. The Board may
impose such terms and conditions on such transferability as it may deem
appropriate.

5. RESTRICTED STOCK.

(a) Restricted Stock granted under the Plan shall be issued for no
consideration, but the Restricted Stock shall be forfeited to the Company
(without the payment of any consideration) if the Non-Employee Director resigns
from the Board prior to the Next Annual Meeting. In addition, Restricted Stock
shall not be sold, assigned, pledged or transferred to any person until the
third anniversary of the date the Restricted Stock is granted or, in the case of
Restricted Stock granted to an Appointed Director upon his appointment, the
third anniversary of the first business day that followed the Annual Meeting
immediately preceding his appointment; provided that, in any case, the
Restricted Stock shall automatically cease to be subject to the foregoing
restrictions on sale, assignment, pledge or transfer upon the Non-Employee
Director’s death prior to the Next Annual Meeting or, subsequent to the Next
Annual Meeting, upon the date the Non-Employee Director ceases to be a director
for any reason.

(b) The Non-Employee Director to whom Restricted Stock is issued will have the
customary rights of a stockholder with respect to such shares of Common Stock,
including the right to vote the shares of Common Stock and to receive dividends
paid thereon. Prior to the date the Restricted Stock ceases to be subject to the
restrictions on sale, assignment, pledge or transfer in Section 5(a), dividends
paid on such Common Stock in the form of additional shares of Common Stock or as
securities or other property shall be subject to the same risk of forfeiture and
other restrictions as the underlying shares of Common Stock with respect to
which the dividend was paid.

(c) Any Restricted Stock issued under the Plan may be evidenced in such manner
as the Board in its sole discretion shall deem appropriate, including, without
limitation, book-entry registration or by the issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of
Restricted Stock, such certificate shall be registered in the name of the
Non-Employee Director, and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.

6. RESTRICTED STOCK UNITS.

(a) To elect to be granted Restricted Stock Units in lieu of the automatic grant
of Restricted Stock, a Non-Employee Director must affirmatively elect (an
“Election”) to receive such Restricted Stock Units on or before the
December 31st preceding the Annual Meeting in respect of which the automatic
grant of Restricted Stock would otherwise be made; provided, however, that (i) a
Non-Employee Director who is newly elected as a director at an Annual Meeting
may make his Election before the date of such Annual Meeting at which the
Non-Employee Director was first elected as a director and (ii) an Appointed
Director may make his Election with respect to (x) the grant of Restricted Stock
to be received at the next Annual Meeting on or before the later of (A) the date
of the meeting of the Board at which he was appointed as a director, (B) the
effective date of this Plan, or (C) the December 31st preceding that next Annual
Meeting, and (y) the Restricted Stock to be received upon his appointment as a
director, on or before the date of the

 

3



--------------------------------------------------------------------------------

meeting of the Board at which he was appointed as a director. Each Election
shall be irrevocable after the last date that such Election may be made. Each
Election to receive Restricted Stock Units may also include an election
specifying the date or dates and/or event or events for the payment in respect
of such Restricted Stock Units (each such date or dates and/or event or events
being referred to herein as a “Payment Date”); provided that any Payment Date
elected may not specify a date or event for payment that is prior to the third
anniversary of the date such Restricted Stock Units are granted or, in the case
of Restricted Stock Units granted to an Appointed Director upon his appointment,
prior to the third anniversary of the first business day that followed the
Annual Meeting that immediately preceded his appointment (in either case, other
than a Payment Date that provides for payment when the Non-Employee Director
ceases to be a member of the Board). Each Payment Date: (i) specified as a
calendar date must be January 1st and (ii) specified as an event shall be deemed
to be the January 1st coinciding with or next following the specified event. A
Non-Employee Director’s Election may provide that such Election shall remain in
effect until revoked (which revocation must be made on or before the
December 31st preceding the Annual Meeting at which such revocation is to take
effect) with respect to all subsequently granted Restricted Stock Units.

(b) The Company shall establish and maintain a separate unfunded, bookkeeping
account to which the Restricted Stock Units granted to a Non-Employee Director
shall be credited (an “Account”), which Account shall reflect the investment
experience that the Account would have had if such Account held whole or
fractional shares of Common Stock equal to the number of whole or fractional
Restricted Stock Units credited to the Account. A separate sub-Account shall be
created to identify each grant of Restricted Stock Units for purposes of
applying the provisions of the Plan. The Account (and each sub-Account) shall
exist solely for record keeping purposes and shall not represent any actual
interest in any shares of Common Stock. The right of any Non-Employee Director
to receive payments in respect of Restricted Stock Units shall be no greater
than the right of any unsecured general creditor of the Company. If any cash or
stock dividends are paid on the shares of Common Stock represented by the
Restricted Stock Units during the period between the date such Restricted Stock
Units are granted and the Payment Date with respect to such Restricted Stock
Units, then additional whole or fractional Restricted Stock Units shall be
credited to the Non-Employee Director’s Account. Such credit shall be made as of
the applicable dividend payment date. The number of whole or fractional
Restricted Stock Units credited as a result of any cash dividends shall be
determined by dividing (a) the aggregate dollar amount of the cash dividends by
(b) the Fair Market Value of a share of Common Stock on the dividend payment
date. The additional whole and/or fractional Restricted Stock Units acquired
with any cash or stock dividends shall be payable at the same time as the
Restricted Stock Units representing the shares of Common Stock giving rise to
the dividends. Notwithstanding anything contained herein or in any Election or
Amended Election (as hereinafter defined) made by a Non-Employee Director to the
contrary, if a Non-Employee Director resigns prior to the Next Annual Meeting
following the date the Restricted Stock Units were granted, such Restricted
Stock Units shall be forfeited.

(c) All payments in respect of whole Restricted Stock Units shall be made in the
form of whole shares of Common Stock and any fractional Restricted Stock Unit
shall be paid in cash based upon the Fair Market Value of the equivalent
fraction of a share of Common Stock. Unless a Non-Employee Director’s Election
provides otherwise, the Payment Date in respect of the Restricted Stock Units
credited to a Non-Employee Director’s Account shall be the date that is the
third anniversary of the date such Restricted Stock Units were granted or, in
the case of Restricted Stock Units granted to an Appointed Director upon his
appointment, the date that is the third anniversary of the first business day
that followed the Annual Meeting that immediately preceded his appointment.
Notwithstanding the foregoing or any Election or Amended Election made by a
Non-Employee Director, if a Non-Employee Director dies, all Restricted Stock
Units remaining in the Non-Employee Director’s Account shall be paid to the
individual or entity designated by the Non-Employee Director in writing and
filed with the Company (and if the Non-Employee Director did not designate a
beneficiary or such designated beneficiary predeceases the Non-Employee
Director, the Non-Employee Director’s beneficiary shall be the Non-Employee
Director’s spouse, if any, or if none, his/her estate). All payments in respect
of Restricted Stock Units shall be made as promptly as possible following the
Payment Date and in any event, on or before the last day of the calendar year in
which the Payment Date occurs.

 

4



--------------------------------------------------------------------------------

(d) At least twelve months prior to the Payment Date with respect to any
Restricted Stock Units, a Non-Employee Director may elect (an “Amended
Election”) to defer distribution of all or any number of such Restricted Stock
Units credited to his/her Account to a date occurring after the original Payment
Date; provided, however, that (a) such Amended Election will not take effect for
at least 12 months after the date on which it is made and (b) the distribution
in respect of the Restricted Stock Units with respect to which the Amended
Election is made must be at least 5 years from the original Payment Date. A
Non-Employee Director’s Amended Election may otherwise provide for distribution
at any time as could have been elected under an original Election.

(e) All Elections and Amended Elections shall be in writing and shall be
effective on and when received by the Company pursuant to procedures established
by the Board from time to time. An Amended Election when received pursuant to
such procedures is irrevocable when received.

(f) No Restricted Stock Units shall be pledged, encumbered, or hypothecated to,
or in favor of, or subject to any lien, obligation, or liability of a
Non-Employee Director to, any party, nor shall any Restricted Stock Units be
assignable or transferable by the recipient thereof.

7. AVAILABLE SHARES OF COMMON STOCK. There may be issued under the Plan pursuant
to the exercise of Options or granted as Restricted Stock or as Restricted Stock
Units granted in lieu of Restricted Stock an aggregate of not more than 60,000
shares of Common Stock, subject to adjustment as provided in Section 8.

8. DILUTION AND OTHER ADJUSTMENTS. In the event of any corporate transaction
involving the Company (including, without limitation, any subdivision or
combination or exchange of the outstanding shares of Common Stock, stock
dividend, stock split, spin-off, split-off, recapitalization, capital
reorganization, liquidation, reclassification of shares of Common Stock, merger,
consolidation, extraordinary cash distribution, or sale, lease or transfer of
substantially all of the assets of the Company), the number or kind of shares
that may be issued under the Plan as Options, Restricted Stock and Restricted
Stock Units pursuant to Section 3 and in the aggregate under Section 7 shall be
automatically adjusted to give effect to the occurrence of such event, and the
number or kind of shares subject to, or the Option price per share under, any
outstanding Option shall be automatically adjusted so that the proportionate
interest of the Non-Employee Director (and any person succeeding to such
Non-Employee Director’s rights pursuant to the Plan) shall be maintained as
before the occurrence of such event; such adjustment in outstanding Options
shall be made without change in the total Option exercise price applicable to
the unexercised portion of such Options and with a corresponding adjustment in
the Option exercise price per share, and such adjustment shall be conclusive and
binding for all purposes of the Plan.

9. AMENDMENT OR TERMINATION. The Board, without the consent of any Non-Employee
Director, may at any time terminate or from time to time amend the Plan in whole
or in part, including, without limitation, to increase or decrease the number of
shares of Common Stock granted as an Option, as Restricted Stock or as
Restricted Stock Units in Section 3; provided, however, that no such action
shall adversely affect any rights or obligations with respect to any Options,
Restricted Stock or Restricted Stock Units previously granted under the Plan;
and provided, further, that no amendment, without further approval by the
stockholders of the Company in accordance with Section 11below, shall
(i) increase the aggregate number of shares subject to the Plan (other than
increases pursuant to Section 8), (ii) extend the period during which Options,
Restricted Stock or Restricted Stock Units may be granted under the Plan,
(iii) increase the maximum term for which Options may be exercised under the
Plan, (iv) decrease the exercise price at which Options may be granted under the
Plan (other than pursuant to Section 8), or (v) modify the requirements for
eligibility to participate in the Plan.

10. MISCELLANEOUS PROVISIONS.

(a) Nothing in the Plan shall be deemed to create any obligation on the part of
the Board to nominate any director for re-election by the Company’s stockholders
or to limit the rights of the stockholders to remove any director. Except as
expressly provided for in the Plan, no Non-Employee Director or other person
shall have any claim or right to be granted an Option, Restricted Stock or
Restricted Stock Units under the Plan.

 

5



--------------------------------------------------------------------------------

(b) The Company shall have the right to require, prior to the issuance of any
shares of Common Stock pursuant to the Plan, the payment of, or provision by, a
Non-Employee Director of any taxes required by law to be withheld with respect
to the issuance of such shares or otherwise. The Board shall be authorized to
establish procedures for elections by Non-Employee Directors to satisfy such
withholding taxes by delivery of, or directing the Company to retain, shares of
Common Stock.

(c) The obligation of the Company to issue shares of Common Stock upon the
exercise of Options, as Restricted Stock or in settlement of Restricted Stock
Units shall be subject to the satisfaction of all applicable legal and
securities exchange requirements, including, without limitation, the provisions
of the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended. The Company shall endeavor to satisfy all such requirements in
such a manner as to permit at all times the exercise of all outstanding Options
in accordance with their terms, and to permit the issuance and delivery of
shares of Common Stock as Restricted Stock and in settlement of Restricted Stock
Units.

(d) No shares of Common Stock shall be issued hereunder unless counsel for the
Company shall be satisfied that such issuance will be in compliance with
applicable federal, state and other securities laws.

(e) Shares of Common Stock issued under the Plan may be original issue shares of
Common Stock, treasury stock, shares of Common Stock purchased in the open
market or otherwise.

(f) The Plan is intended to be operated in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). If any provision of
the Plan is subject to more than one interpretation, then the Plan shall be
interpreted in a manner that is consistent with Section 409A.

11. EFFECTIVE DATE; TERM. The Plan became effective when approved at a meeting
of stockholders held on April 23, 2010 by a majority of the voting power of the
voting stock (all as defined in the Company’s Restated Certificate of
Incorporation) present in person or represented by proxy and entitled to vote at
such Annual Meeting. The Plan shall terminate immediately preceding the fifth
Annual Meeting following the Annual Meeting at which the Plan became effective,
unless sooner terminated by action of the Board. No Option, Restricted Stock or
Restricted Stock Unit may be granted hereunder after termination of the Plan,
but such termination shall not affect the validity of any Option, Restricted
Stock or Restricted Stock Unit theretofore granted.

12. LAW GOVERNING. The validity and construction of the Plan and any agreements
entered into thereunder shall be governed by the laws of the State of New York,
but without regard to the conflict laws of the State of New York except to the
extent that such conflict laws require application of the laws of the State of
Delaware.

 

6